DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-3 are amended.  Claims 1-3 are pending.

Response to Arguments
The objection to the drawings is withdrawn in view of the amendments to claims 1-3.
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  The Office suggests changing each to state that the camera(s) is/are configured for activation to take pictures” or the like.  Appropriate correction is required.  The claim currently may be interpreted as someone manually activating the camera based on acquired data.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 was amended to state, “-wherein selection of whether the first camera or the second camera is activated to take pictures is based on data from the electromyographic (EMG) sensor.”  It is unclear if either camera can have the EMG activation feature or whether both must have this due to the “or” limitation.  The Office interpreted this as either camera having this ability.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2009/0069045) in view of and Song et al. (US 2018/0210491) and Connor (US 9042596, this reference qualifies as prior art under 35 USC 102(a)(1)).
Regarding claim 1, Cheng discloses a wrist-worn device with at least one camera comprising: 
a band or sleeve which is configured to be worn on a person's wrist (see at least Figures 5 and 6); 
a housing on the band or sleeve ([0040] states that 11 is a housing, the previously cited figures show the location on the band); 
a flip-up or pop-up component on the housing (Figs 5 and 6 show cover 12 on housing 11 is capable of flipping up); 
a first display on a first side of the flip-up or pop-up component (the watch face 121 is a display for at least the time and date, another embodiment shows a monitor 111a in Fig. 9 and discussed at [0049]); and 
a camera on a second side of the flip-up or pop-up component, wherein the second side is opposite the first side (video camera lens 128 is shown on the opposite side in Fig. 6 and Fig. 9).
Cheng also does not disclose a second display at a different location on the circumference of the band or sleeve than the housing, wherein the images from the cameras are shown in the second display (Cheng does disclose a second monitor/display 111a, but it is located on the cover 12 in an embodiment, see [0049]).  However, Song et al. teach a watch device that includes options for including auxiliary devices on the band of the watch (Fig. 4 shows exemplary auxiliary modules 112x on the band, [0040] states that the modules 112x may include an auxiliary display).  Song et al. state that the auxiliary display is helpful for expanding the display of the basic module (which implies that anything on display on the main screen such as a photo would be capable of display in the auxiliary display).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Cheng to include a second display as taught by Song et al. for displaying camera images because Song et al. teaches that the second display can be used expand the display area of the main display.  
Cheng also does not disclose an electromyographic (EMG) sensor on the band or housing, wherein the camera is activated to take pictures based on data from the electromyographic (EMG) sensor or the focal direction of the camera is changed based on data from the electromyographic (EMG) sensor.  However, Connor teaches a smart watch with that may be automatically activated to take pictures based on EMG sensor data (see claim 4).  Figure 7 and col. 28, third paragraph indicate that the EMG sensor is located on the watch band.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Cheng to include an EMG activated camera as taught by Connor for taking pictures because it can simply operation if the users’ fingers are preoccupied.  
Regarding claim 2, Cheng discloses a wrist-worn device with at least one camera comprising: 
a band or sleeve which is configured to be worn on a person's wrist (see at least Figures 5 and 6); 
a housing on the band or sleeve ([0040] states that 11 is a housing, the previously cited figures show the location on the band); 
a flip-up or pop-up component on the housing (Figs 5 and 6 show cover 12 on housing 11 is capable of flipping up); 
a first display on a side of the flip-up or pop-up component (the watch face 121 is a display for at least the time and date, another embodiment shows a monitor 111a in Fig. 9 and discussed at [0049]); and 
a camera on the same side of the flip-up or pop-up component as the first display (Figs. 5 and 9 shows camera 115 on the same side as the display).
Cheng does not disclose a second display at a different location on the circumference of the band or sleeve than the housing, wherein the images from the cameras are shown in the second display (Cheng does disclose a second monitor/display 111a, but it is located on the cover 12 in an embodiment, see [0049]).  However, Song et al. teach a watch device that includes options for including auxiliary devices on the band of the watch (Fig. 4 shows exemplary auxiliary modules 112x on the band, [0040] states that the modules 112x may include an auxiliary display).  Song et al. state that the auxiliary display is helpful for expanding the display of the basic module (which implies that anything on display on the main screen such as a photo would be capable of display in the auxiliary display).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Cheng to include a second display as taught by Song et al. for displaying camera images because Song et al. teaches that the second display can be used expand the display area of the main display.
Cheng also does not disclose an electromyographic (EMG) sensor on the band or housing, wherein the camera is activated to take pictures based on data from the electromyographic (EMG) sensor or the focal direction of the camera is changed based on data from the electromyographic (EMG) sensor.  However, Connor teaches a smart watch with that may be automatically activated to take pictures based on EMG sensor data (see claim 4).  Figure 7 and col. 28, third paragraph indicate that the EMG sensor is located on the watch band.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Cheng to include an EMG activated camera as taught by Connor for taking pictures because it can simply operation if the users’ fingers are preoccupied.
Regarding claim 3, Cheng discloses a wrist-worn device with at least one camera comprising:
a band or sleeve which is configured to be worn on a person's wrist (see at least Figures 5 and 6); 
a housing on the band or sleeve ([0040] states that 11 is a housing, the previously cited figures show the location on the band); 
a flip-up or pop-up component on the housing (Figs 5 and 6 show cover 12 on housing 11 is capable of flipping up); 
a first display on a first side of the flip-up or pop-up component (the watch face 121 is a display for at least the time and date, another embodiment shows a monitor 111a in Fig. 9 and discussed at [0049]); 
a first camera on the first side of the flip-up or pop-up component (Figs. 5 and 9 shows camera 115 on the first side); and 
a second camera on a second side of the flip-up or pop-up component, wherein the second side is opposite the first side (Figs. 6 shows a second camera 128 on the other side of the flip-up component).
Cheng does not disclose a second display at a different location on the circumference of the band or sleeve than the housing, wherein the images from the first camera or second camera are shown in the second display (Cheng does disclose a second monitor/display 111a, but it is located on the cover 12 in an embodiment, see [0049]).  However, Song et al. teach a watch device that includes options for including auxiliary devices on the band of the watch (Fig. 4 shows exemplary auxiliary modules 112x on the band, [0040] states that the modules 112x may include an auxiliary display).  Song et al. state that the auxiliary display is helpful for expanding the display of the basic module (which implies that anything on display on the main screen such as a photo would be capable of display in the auxiliary display).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Cheng to include a second display as taught by Song et al. for displaying camera images because Song et al. teaches that the second display can be used expand the display area of the main display.
 Cheng also does not disclose an electromyographic (EMG) sensor on the band or housing, wherein selection of whether the first camera or the second camera is activated to take pictures is based on data from the electromyographic (EMG) sensor.  However, Connor teaches a smart watch with that may be automatically activated to take pictures based on EMG sensor data (see claim 4).  Figure 7 and col. 28, third paragraph indicate that the EMG sensor is located on the watch band.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Cheng to include EMG activation of either camera as taught by Connor for taking pictures because it can simply operation if the users’ fingers are preoccupied. 

NOTE:  The following references are provided for Applicant’s benefit:
	Benatti et al., “A Versatile Embedded Platform for EMG Acquisition and Gesture Recognition.” IEEE Transactions on Biomedical Circuits and Systems 9 (2015): 620-630.
	E. Ceolini et al., "Sensor fusion using EMG and vision for hand gesture classification in mobile applications," 2019 IEEE Biomedical Circuits and Systems Conference (BioCAS), 2019, pp. 1-4
Chung et al. (US 2015/0062097)

Conclusion
Claims 1-3 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791             
  
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791